DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 20 July 22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The “International Search Report and Written Opinion, PCT/US2021/064702, May 19, 2022, 17 Pages” is not provided.

Election/Restrictions
Claims 20-22 and 30-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 July 2022.
Applicant's election with traverse of species 1, claims 9-12 and 23-29 in the reply filed on 20 July 2022 is acknowledged.  The traversal is on the ground(s) that “the Office Action has misclassified the claims and that it would not be an undue burden in searching the claims as properly classified,” specifically because “the claims of Group I and Group II should at least be classified in the same class.  This is not found persuasive because the two distinct species would require a different field of search, including searching different classes/subclasses and/or electronic resources and employing different search strategies and/or search queries. Specifically, the two species would require searching in different classes/subclasses and employing different search strategies and queries, thereby creating a serious search and/or examination burden for the patentably distinct species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 23, 25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. 2020/0006088) in view of Nekkanty et al. (U.S. 2022/0200183).
Regarding Claim 9, Yu et al. discloses an apparatus with optical fiber attach capability, the apparatus comprising: 
a chip (chip 26/28, Figure 16); 
a photonic integrated circuit with a v-groove in a front side fiber coupling region (PIC 30, v-groove 64b, Figure 9b, Paragraph 39); 
an organic redistribution layer communicating with the chip and photonic integrated circuit (organic redistribution layer 36/40/44/38/42, Figure 16); and 
an optical fiber attached to the front side fiber coupling region (optical fiber 58, Figure 16). However, they do not explicitly disclose that the chip is a system on a chip.  Nekkanty et al. discloses a similar device wherein a system on a chip and a photonic integrated circuit with a groove in a front side fiber coupling system communicate with a redistribution layer (Nekkanty et al., system on chip 204, PIC 202, optical fiber in groove 216, redistribution layer 208, Figure 2).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the chip to be a system on a chip in Yu et al. in view of Nekkanty et al. in order to form a functional device with increased yield and provide high-quality, serviceable computing devices (Nekkanty et al., Paragraphs 02 and 18). Furthermore, it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as “using a system on a chip as a chip in a photonic package", in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).
Regarding Claim 10, Yu et al. in view of Nekkanty et al. further disclose wherein the apparatus is a die-last wafer- level fanout package (Yu et al., package 400, Figure 16, Nekkanty et al., package 200, Figure 2).
The language, term, or phrase "die-last wafer-level fanout package," is directed towards the process of making a wafer-level fanout package.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "die-last wafer-level fanout package" only requires a wafer-level fanout package with a die, which does not distinguish the invention from Yu et al. in view of Nekkanty et al., who teaches the structure as claimed.
Regarding Claim 11, Yu et al. in view of Nekkanty et al. further disclose wherein a mold compound encapsulates the system on a chip, the photonic integrated circuit, and the attached fiber (Yu et al., mold compound 34, Figure 16).
Regarding Claim 12, Yu et al. in view of Nekkanty et al. further disclose wherein the attached fiber is secured by a glob top (Yu et al., glob top 70, Figures 14 and 22, Paragraph 46).
Regarding Claim 23, Yu et al. in view of Nekkanty et al. further disclose wherein the mold compound comprises an epoxy material (Yu et al., mold compound 34, Figure 16, Paragraph 25).
Regarding Claim 25, Yu et al. in view of Nekkanty et al. further disclose wherein the organic redistribution layer comprises a plurality of polymer layers (Yu et al., organic redistribution layer 36/38/40/4422/44, Figure 16, Paragraph 27).
Regarding Claim 28, Yu et al. in view of Nekkanty et al. further disclose wherein a plurality of bumps is attached to the organic redistribution layer (Yu et al., bumps 46, Figure 16).
Regarding Claim 29, Yu et al. in view of Nekkanty et al. further disclose wherein the plurality of bumps comprises a ball grid array (Yu et al., bumps 46, Figure 16, Nekkanty et al., connections are in a grid array 509, Figure 5).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. 2020/0006088) in view of Nekkanty et al. (U.S. 2022/0200183) as applied to Claim 12 above,  and further in view of Chen et al. (U.S. 2020/0271860).
Regarding Claim 24, Yu et al. in view of Nekkanty et al. disclose the limitations of Claim 12 but do not explicitly disclose wherein the glob top comprises an epoxy material.  They disclose that the molding material is an epoxy material (Yu et al., Paragraph 25) and that optical adhesives are clear (Yu et al., Paragraph 36).  Chen et al. discloses a similar device wherein a chip and a PIC comprising fiber connection region grooves are joined via an RDL, wherein an attached fiber is secured by an epoxy material (chip 120, PIC 110, grooves 112, fiber 160, RDL 140, Figures 14 and 15, Paragraph 17).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the glob top to comprise an epoxy material in Yu et al in view of Nekkanty et al, further in view of Chen et al. in order to facilitate and optical interface using a suitable optical adhesive to provide optical transparency and mechanical fixation (Chen et al., Paragraph 17). Furthermore it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. 2020/0006088) in view of Nekkanty et al. (U.S. 2022/0200183) as applied to Claim 9 above,  and further in view of Lim et al. (U.S. 2020/0310052).
Regarding Claim 26, Yu et al. in view of Nekkanty et al. disclose the limitations of Claim 9 but do not explicitly disclose wherein the system on a chip and the photonic integrated circuit are attached to the organic redistribution layer with microbumps. They disclose that the SOC and PIC are connected to the organic RDL using fine-pitched electrical connections (Nekkanty et al, Paragraph 44). Lim et al. discloses a similar device wherein a chip and PIC are attached to an organic redistribution layer with bumps (Lim et al., chip 420, PIC 406, RDL 402, bumps 422, Figures 4g and 4h).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to attach the SOC and PIC to the organic RDL at a fine, micro pitch using microbumps in Yu et al. in view of Nekkanty et al., further in view of Lim et al. in order to form a device with lower cost and greater speed (Lim et al., Paragraphs 45 and 46).
Regarding Claim 27, Yu et al. in view of Nekkanty et al., further in view of Lim et al. further disclose wherein the microbumps are secured by an underfill (Lim et al., underfill 426, Figure 4h).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891